                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-00242-RJC-DSC


 PRISCILLA WILLIAMS et. al.,                      )
                                                  )
                   Plaintiffs,                    )
                                                  )
 v.                                               )                 ORDER
                                                  )
 THE CHARLOTTE-MECKLENBURG                        )
 HOSPITAL AUTHORITY,                              )
                                                  )
                  Defendant.                      )



       THIS MATTER is before the Court on the “Application for Admission to Practice Pro

Hac Vice [and Affidavit for Leslie Dent]” (document # 9) filed June 9, 2020. For the reasons set

forth therein, the Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr..


       SO ORDERED.                      Signed: June 10, 2020




      Case 3:20-cv-00242-RJC-DSC Document 10 Filed 06/10/20 Page 1 of 1
